                       UNITED STATES BANKRUPTCY COURT
                         EASTERN DISTRICT OF MICHIGAN
                           SOUTHERN DIVISION - FLINT
IN RE:
         SHARON ANN LEFFERTS                       BANKRUPTCY NO.: 20-31653-JDA
                                                   CHAPTER 7
                                                   HONORABLE JOEL D. APPLEBAUM
              DEBTOR
______________________________________/
MELISSA DIGIAMBERDINE (P68198)
Attorney for Debtor
5080 W. Bristol Road, Suite 4
Flint, MI 48507
(810) 600-1534

CRAIG S. SCHOENHERR, SR. (P32245)
Attorney for Creditor
O’REILLY RANCILIO P.C.
Sterling Town Center
12900 Hall Road, Suite 350
Sterling Heights, MI 48313-1151
(586) 726-1000                               /

PROOF OF SERVICE OF PRESTIGE FINANCIAL SERVICES, INC.S’ RESPONSE TO
            MOTION FOR REDEMPTION UNDER 11 U.S.C. § 722

        CRAIG S. SCHOENHERR, SR., being duly sworn, says that on the 16th day of
November, 2020, a copy of Prestige Financial Services, Inc.’s Response to Motion to Redeem
and this Proof of Service was served upon:

             Melissa DiGiamberdine                       Samuel D. Sweet
             Attorney for Debtor                         Chapter 7 Trustee
             5080 W. Bristol Road, Suite 4               P.O. Box 757
             Flint, MI 48507                             Ortonville, MI 48462

             Sharon Ann Lefferts
             2402 Nebraska Ave.
             Flint, MI 48507




  20-31653-jda    Doc 20    Filed 11/16/20       Entered 11/16/20 14:34:11      Page 1 of 2
electronically pursuant to the court notice of service, and to those not electronically registered by
placing the documents in an envelope, correctly addressed and placing same in the United States
Mail with postage prepaid.


                                              O’REILLY RANCILIO P.C.

                                              /s/ Craig S. Schoenherr, Sr.
                                              ______________________________________
                                              CRAIG S. SCHOENHERR, SR. (P32245)
                                              Attorney for Creditor
                                              O’REILLY RANCILIO P.C.
                                              Sterling Town Center
                                              12900 Hall Road, Suite 350
                                              Sterling Heights, MI 48313-1151
                                              (586) 726-1000
                                              ecf@orlaw.com
DATED: November 16, 2020




  20-31653-jda       Doc 20     Filed 11/16/20     Entered 11/16/20 14:34:11        Page 2 of 2
